DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/20 and 5/18/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 6/15/2020.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “alkali earth” in claim 3 is used by the claim to mean “alkaline earth,” while the accepted meaning is “alkaline earth.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al., US 20150221914 (hereinafter, Page), in view of CN 207199806 (hereinafter, CN’806; as cited on IDS).
As to Claim 1:
	Page discloses an energy storage module (see “… a battery housing 300…”, [0057], Abstract) comprising:
a plurality of battery cells arranged in a length direction such that long side surfaces of adjacent ones of the battery cells face one another (see Fig. 5 – the long side or the height side is facing other battery cells), each of the battery cells comprising a vent (see “Battery 104, as is conventional, includes a venting mechanism within its cap assembly.  This venting mechanism can discharge pressurized gas generated by a thermal runaway…”, [0037]):
a plurality of insulation spacers, at least one of the insulation spacers being located between the long side surfaces of each adjacent pair of the battery cells (see “… thermal insulation…”, [0072], Fig. 7);
a cover member comprising an internal receiving space configured to accommodate the battery cells and the insulation spacers (see “… a body 305 includes thirty battery cavities 306…”, [0058]);
a top plate coupled to a top portion of the cover member and comprising ducts respectively corresponding to the vents of the battery cells, and opening holes respectively corresponding to the insulation spacers (see Fig. 5 below – note that Page discloses a continuous lid plate that comprises the cover member, top cover, and cover member.  It is noted that all claimed structure all met in the disclosure of Page; Page teaches that all the members are continuous attached with holes from the vent shaft all the way to the top of the lid.  Furthermore, the claimed layers are coupled/adhered/attached to each other which is the same structure as the continuous structure of the lid of Page);
(see Fig. 5 below); and
an extinguisher sheet located between the top cover and the top plate, configured to emit a fire extinguishing agent at a temperature exceeding a certain temperature, and comprising opening holes positioned to correspond to the ducts (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033]),

    PNG
    media_image1.png
    393
    540
    media_image1.png
    Greyscale

wherein the insulation spacers comprise a heat-insulating first area and a plurality of flame-retardant second area respectively adhered to opposite surfaces of the first area (see “… body 105… include… fire retardants… thermal insulation of a  composite…”, [0031]).
However, Page does not disclose heating insulating sheet adhered to another flame retardant sheet.

It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate multiple mica sheet adhered together with adhesive sheet taught by CN’806 to the battery system of Page as to accommodate different size battery as taught by CN’806 and Page and allow the battery of Page to be safely operated in different space.
As to Claim 2:
	Page discloses the fire-resistant coating can be mica [0033] and ceramics [0076].  
However, Page does not disclose heating insulating sheet adhered to another flame retardant sheet.
In the same field of endeavor, CN’806 discloses a pluralities of batteries 10/20 with a heat insulating material and mica [18, 19] similar to that Page’s battery module.  CN’806 further discloses that the first mica heat insulating material is adhered to a second mica fire retardant sheet [20].  Page also teaches that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries [0106]; thus, the battery system of Page can easily me modified to have the multiple mica sheet of Page as to provide insulation and fire-retardant properties.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate multiple mica sheet adhered together with adhesive sheet taught by CN’806 to the battery system of Page as to accommodate different size battery as taught by CN’806 and Page and allow the battery of Page to be safely operated in different space.

	Page discloses that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries, and that the long side surfaces of adjacent ones of the battery cells, which face each other, are spaced apart from each other by a first distance (Fig. 5), but Page does not disclose that a thickness of insulation spacers is less than 50% of the first distance.
In the same field of endeavor, CN’806 discloses a pluralities of batteries 10/20 with a heat insulating material and mica [18, 19] similar to that Page’s battery module.  CN’806 that the second mica sheet has smaller thickness than the first and third mica sheet [21].  Also, there is a lot of space and gap in the center from a side surface of one battery to the surface of the second mica sheet as to allow the battery to have swelling space [23]; thus, the second mica sheet is at much less than 50% of the distance.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate an arrangement as taught by CN’806 to the battery module of Page as to allow the battery swelling space and further delay thermal runaway [23].
As to Claim 5:
Page discloses the fire extinguishing agent emitted from the extinguisher sheet is applied to spaces between the insulation spacers and the battery cells through the opening holes of the extinguisher sheet to be brought into contact with the long side surfaces of the battery cells (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033] – note that the whole lid is made of extinguisher material that is surrounding the hole/duct/and batteries).
As to Claim 6:

	However, Page does disclose that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries; for example, the insulator for cylindrical batteries as shown in Figure 2 would allow for insulators having height that is greater than twice than size of the width.
However, Page does not further disclose heating insulating sheet adhered to another flame retardant sheet.
In the same field of endeavor, CN’806 discloses a pluralities of batteries 10/20 with a heat insulating material and mica [18, 19] similar to that Page’s battery module.  CN’806 further discloses that the first mica heat insulating material is adhered to a second mica fire retardant sheet [20].  Page also teaches that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries [0106]; thus, the battery system of Page can easily me modified to have the multiple mica sheet of Page as to provide insulation and fire-retardant properties.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate multiple mica sheet adhered together with adhesive sheet taught by CN’806 to the battery system of Page as to accommodate different size battery as taught by CN’806 and Page and allow the battery of Page to be safely operated in different space.
As to Claim 8:
	Page does not disclose first and sheet or that they are spaced apart at the central position. 
	However, CN’806 discloses that the first and second sheet are spaced apart at least by a space of the adhesion layer and further that first and third sheet are hollow as to define air passages.

AS to Claim 9:
	Page does not disclose that the width width-direction size is greater than twice the height size or the first sheet is adhered to the second sheets at opposite ends thereof by the adhesion member.
	However, Page does disclose that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries. 
In the same field of endeavor, CN’806 discloses a pluralities of batteries 10/20 with a heat insulating material and mica [18, 19] similar to that Page’s battery module.  CN’806 further discloses that the first mica heat insulating material is adhered to a second mica fire retardant sheet [20].  CN’806 further discloses that the width can be about twice the height as to insulate a long rectangular battery as in Figure 1-2.  Page also teaches that the chambers can be modified to adapt to any type of cells with difference sizes and configurations and chemistries [0106]; thus, the battery system of Page can easily me modified to have the multiple mica sheet of Page as to provide insulation and fire-retardant properties.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate multiple mica sheet adhered together with adhesive sheet having the width and height ratio as taught by CN’806 to the battery system of Page as to accommodate different size battery as taught by CN’806 and Page and allow the battery of Page to be safely operated in different space.
As to Claim 13:
	Page discloses the extinguisher sheet comprises a plurality of sheets respectively configured to emit the fire extinguishing agent at different temperatures (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033] – the lid is made of continuous layers of extinguishing agents and thus, cutting them in multiple sheet at different thickness, for example, would allow them to disintegrate at different temperature).
As to Claim 14:
	Page discloses that a ratio of the fire extinguishing agent in the extinguisher sheet to a total weight of the extinguisher sheet is in a range from 5% to 55% (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033]).
	However, Page does not disclose a range of 30 to 50%.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the taught range to achieve the claimed range as having too little fire retardant agents would cause the housing to burn down during a thermal runaway while having too much can affect the structure integrity of the housing during impact.
	Additionally, it would have been obvious to a skilled artisan to adjust the fire retardant agent of Page to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al., US 20150221914 (hereinafter, Page), in view of CN 207199806 (hereinafter, CN’806; as cited on the IDS), as applied to Claim 2 above, and further in view of Wu, US 20150064514 (hereinafter, Wu).
As to Claim 3:
	Page discloses the fire-resistant coating can be mica [0033] and ceramics [0076].  
However, Page does not disclose a ceramic fiber comprising an alkali earth metal.
In the same field of endeavor, Wu discloses a battery module having ceramic insulation material ([0081], Abstract, Fig. 2) similar to that of Page.  Wu further discloses that the ceramic material can be made of fiber sheet such as calcium-magnesium-silicate fibers which is non-electrically conductive and a good thermal insulator [0081].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a ceramic fiber made of alkaline earth metal as the ceramic material of Page as taught by Wu since Wu teaches that the alkaline earth ceramic fiber is known for its non-electrically conductive and a good thermal insulating properties [0081].
As to Claim 10:
	Page discloses the extinguisher sheet comprises a receiving space receiving the fire extinguishing agent within an external case (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033] – the external case is all the external edge of the lid and inside is the receiving space comprising fire retardants).
	However, Page does not disclose polyurethane.
	In the same field of endeavor, Wu discloses a battery module having ceramic insulation material ([0081], Abstract, Fig. 2) similar to that of Page.  Wu further discloses that the elastic material includes polyurethane rubber that can be used to make the container and lid [0018, 0058].

As to Claim 11:
	Page discloses the receiving space comprises one or more capsules or tubes (Fig. 5 – Page discloses hole/openings and shafts).
As to Claim 12:
	Page discloses the fire extinguishing agent comprises halogen carbon (see “… polymeric halogen…”, [0033] – polymeric comprises carbon).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al., US 20150221914 (hereinafter, Page), in view of CN 207199806 (hereinafter, CN’806, IDS), as applied to Claim 6 above, and further in view of Okada et al., US 20100167115 (hereinafter, Okada).
	Page does not disclose insulation spacers, but CN’806 does disclose insulation spacers as discussed above.  However, CN’806 does not further disclose the edge part at the peripheral edges.
	In the same field of endeavor, Okada discloses a battery module 2 having separators in between batteries (Fig. 7) similar to that of Page.  Okada further discloses insulating walls 15C (Abstract) and vertical sections 15y as to preventing lateral or vertical positon shift [0015].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate edges around insulation spacer of CN’806 as taught by Okada as to prevent lateral or vertical positon shift [0015].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al., US 20150221914 (hereinafter, Page), in view of CN 207199806 (hereinafter, CN’806, IDS), as applied to Claim 1 above, and further in evidence of non-patent literature, https://www.engineeringtoolbox.com/density-materials-d_1652.html  (hereinafter, engineeringtoolbox.com).
	Page discloses that a ratio of the fire extinguishing agent in the extinguisher sheet to a total weight of the extinguisher sheet is in a range from 5% to 55% (see “… body 105 and lid 101 are made using an IFR material… fire retardants… polymeric halogen… The concentration of the fire retardants in a composite generally varies from 5 wt% to 55 wt%...” [0033]).
	However, Page does not disclose a density of the agent in the lid.
	However, Page does disclose that the lid can be made of different material including 5-55 wt% of fire retardant such as mica and the rest of another material such as ceramic like carbon fiberglass [0076].  It is noted that mica powder can be 13-30 lb/ft3 or 0.21-0.48 g/cm3 (engineeringtoolbox.com), which overlaps with the claimed range.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the taught range to achieve the claimed range as having too little fire retardant agents would cause the housing to burn down during a thermal runaway while having too much can affect the structure integrity of the housing during impact.
	Additionally, it would have been obvious to a skilled artisan to adjust the fire retardant agent of Page to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. US 16901547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recites an energy storage module comprising:
a plurality of battery cells arranged in a length direction such that long side
surfaces of adjacent ones of the battery cells face one another, each of the battery cells
comprising a vent:
a plurality of insulation spacers, at least one of the insulation spacers being
located between the long side surfaces of each adjacent pair of the battery cells;
a cover member comprising an internal receiving space configured to
accommodate the battery cells and the insulation spacers;
a top plate coupled to a top portion of the cover member and comprising ducts
respectively corresponding to the vents of the battery cells, and opening holes
respectively corresponding to the insulation spacers;
a top cover coupled to a top portion of the top plate and comprising discharge
holes respectively corresponding to the ducts; and
an extinguisher sheet located between the top cover and the top plate,
configured to emit a fire extinguishing agent at a temperature exceeding a certain
temperature, and comprising opening holes positioned to correspond to the ducts,
wherein the insulation spacers comprise a heat-insulating first sheet and a
plurality of flame-retardant second sheets respectively adhered to opposite surfaces of
the first sheet by an adhesion member.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723